 
Addendum to the existing contract of employment
 
Between
 
Eastman Kodak Sàrl, Rte de Pre-Bois 29, 1215 Geneva, Switzerland (Hereafter “The
Employer”)
 
and
 
Philip Cullimore (Hereafter “The Employee”)
 
This addendum to the original employment contract only modifies the specific
terms described below. All unchanged terms and conditions from the original
contract remain in full force and effect.
 
The following has been mutually agreed between parties:
 
Change of registered office and place of work
As of 1st January 2013, The Employer changes its registered office to Route des
Avouillons 30, 1196 Gland, Switzerland and closes its office at Route de
Pre-Bois 29, 1215 Geneva, Switzerland. Consequently the Employer’s new office is
located at Route des Avouillons 30, 1196 Gland, Switzerland. This implies the
following amendments to the employment contract as of 1st January 2013:


•  
Place of work: the Employee’s place of work will be at the registered office in
Gland (Route des Avouillons 30, 1196 Gland, Switzerland).
 

•  
Public holidays: public holidays applicable are of the Canton of Vaud.
 

•  
Social Security: compulsory social security contributions (AVS/Al/AF/APG)
applicable are of the Canton of Vaud; the Employer will no compensate for any
loss of social security benefits and/or deductions.
 

•  
Tax at source: compulsory application of the tax at source rules between France
and the Canton of Vaud will be implemented.
 

•  
Parking places for employees: the Employer can no longer guarantee a parking
place for all employees; however a plan to minimize impacts is in place (see
Mobility plan).
 

•  
Work permit: the Employee’s work permit will be updated to comply with the local
law of the Canton of Vaud when appropriate.



In addition, the Employer makes the following amendment to the employment
contract:
 
Payment of salary
As of 1st January 2013, the Employee’s annual base salary will be paid in 12
installments (instead of 13) at the end of each calendar month.
 
Any other element mentioned in the initial contract will remain unchanged.
 
Changes are effective 1st January 2013.
 
Done in 2 copies; Geneva, 17th December 2012
 
For the
Employer:                                                                                     The
Employee:
 
/s/ Cendrine
Saugy                                                                                     /s/ 
Philip Cullimore
HR
Manager                                                                                         
Philip Cullimore

 
1

--------------------------------------------------------------------------------

 
